
	
		II
		111th CONGRESS
		1st Session
		S. 1323
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2009
			Mr. Vitter (for himself,
			 Mr. Inhofe, Mr.
			 Bunning, Mr. Brownback, and
			 Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To rescind ARRA funds rejected by State Governors and
		  local governments and return them to the Treasury to reduce the national debt
		  to be inherited by future generations.
	
	
		1.Short titleThis Act may be cited as the
			 Want Not, Waste Not
			 Act.
		2.PurposeThe purpose of this Act is to ensure that
			 any stimulus funding, which is rejected by the Governor of a State or a local
			 government because it was not needed, is returned to the Treasury to reduce the
			 national debt to be inherited by future generations.
		3.RescissionThere are rescinded any amounts rejected by
			 the Governor of a State or a local government from amounts apportioned to that
			 State under Public Law 111–5.
		
